Title: To George Washington from Philip John Schuyler, 21 July 1781
From: Schuyler, Philip John
To: Washington, George


                  
                     Dear Sir
                     Albany July 21st 1781 2 oClock P.M.
                  
                  Your Excellency’s favor of the 15th Instant, I have this moment had the honor to receive.
                  Eighty four batteaus were compleated.  as to the Carpenters work, last night fourty or fourty one of  which are ready to proceed to you assoon as General Clinton orders the troops to take them.  I shall direct the Quarter master to send all the oars plank and timber which he has collected, I fear the quantity of the two last articles is infinitely short of what will be wanted, I have pressed him repeatedly to apply to Gen. Clinton for troops to aid in procuring carriages he has done it a few days since but I have not yet learnt what progress he has made, but shall Instantly urge him to every exertion, all the Batteaus will be compleatly finished by thursday next and such as Colo. Cortlandt does not carry I will direct to be sent with any sloop which may go down, Immediately after the completion of this business I propose to do myself the honor of a visit with you.
                  An Indian whom I sent into Canada the latter end of may last returned a few days ago, with two of the Caghnawaga of Canada, he left the vicinity of montreal about the fourth of this month, no troops other than Small garrisons in the fortifications in the  of Canada.  I am Dear Sir with the most Sincere affection and Esteem Your Excellency’s Obedient Servant
                  
                     Ph: Schuyler
                  
               